         Case 19-35736 Document 176 Filed in TXSB on 01/31/20 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


IN RE:                                               §     Chapter 11
                                                     §
VETERINARY CARE, INC., et al                         §     Case No. 19-35736 (CML)
                                                     §
             DEBTOR(s)1                              §     (Jointly Administered)

                          NOTICE OF APPOINTMENT OF OFFICIAL
                          COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE CHRISTOPHER M. LOPEZ
UNITED STATES BANKRUPTCY JUDGE:

               COMES NOW the United States Trustee, ("UST") through the undersigned
attorney, pursuant to Sec. 1102(a) and 1102(b)(1) of the Bankruptcy Code and hereby appoints
following eligible creditors to the official committee of unsecured creditors in the above captioned
case:

 James Kelly, DVM                                         832-248-6398
 13506 Douglas Llame Road                                 Jkelly1841@att.net
 Houston, TX 77044



 Lynn Stucky, DVM                                         940-231-1614
 5885 Canyon Road                                         stuckyzoo@aol.com
 Sanger, TX 76266



 Beshoy Rafla, DVM                                        646-667-8531
 521 Spotswood Gravel Hill Road                           Drrafla2010@gmail.com
 Monroe, NJ 08831


 Boehringer Ingelheim                                     706-552-2426
 PO Box 281348                                            markbounds@boehringer-ingelhein.com
 Atlanta, GA 30384

1 The debtors in these chapter 11 cases (the “Bankruptcy Case(s)”), along with the last four digits of each

Debtor’s federal tax identification number, as applicable, are: Veterinary Care, Inc. (3844) and TVET
Management LLC (1790). The Debtors’ mailing address is 2700 Post Oak Blvd., 21st Floor, Houston, Texas
77056.
       Case 19-35736 Document 176 Filed in TXSB on 01/31/20 Page 2 of 2




 Robert Foley, DVM                              646-675-8445
 858 Cedar Road North                           foleydvm@hotmail.com
 Bellmore, NY 11710



Dated: January 31, 2020                     HENRY G. HOBBS, JR.
                                            ACTING UNITED STATES TRUSTEE


                                            By: /s/ Stephen D. Statham
                                            Stephen D. Statham
                                            Trial Attorney
                                            Texas Bar No.19082500
                                            Office of the United States Trustee
                                            515 Rusk Avenue, Suite 3516
                                            Houston, TX 77002
                                            (713) 718-4650 Ext 232
                                            (713) 718-4670 Fax



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Appointment of
Official Committee of Unsecured Creditors has been served by electronic means on all PACER
participants on this 31st day of January, 2020.

                                          /s/ Stephen D. Statham
                                          Stephen D. Statham
                                          Trial Attorney
